Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2017

                                     No. 04-16-00622-CR

                                      Antonio TORRES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0934
                         Honorable Jefferson Moore, Judge Presiding

                                        ORDER
        Appellant’s brief is due March 10, 2017. On February 13, 2017, appellant’s court-
appointed attorney filed a motion asking this court to recalculate the due date for the brief
because the reporter’s record is not complete. Attached to the motion is a copy of a February 13
2017, request sent to the court reporter responsible for preparing, certifying, and filing the
reporter’s record, Ms. Debra Doolittle, designating the necessary supplemental records.

        The motion is GRANTED. Ms. Doolittle is hereby ORDERED to file the reporter’s
records requested by appellant no later than March 29, 2017. Appellant’s brief is due thirty days
after the record is complete.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2017.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court